NOT FOR PUBLICATION WITHOUT THE
                   APPROVAL OF THE APPELLATE DIVISION
  This opinion shall not "constitute precedent or be binding upon any court."
   Although it is posted on the internet, this opinion is binding only on the
     parties in the case and its use in other cases is limited. R. 1:36-3.




                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-4984-16T2

STATE OF NEW JERSEY,

           Plaintiff-Respondent,

     v.

CHRISTOPHER MOON,

          Defendant-Appellant.
________________________________

           Submitted June 18, 2018 – Decided July 5, 2018

           Before Judges Fisher and Fasciale.

           On appeal from Superior Court of New Jersey,
           Law Division, Monmouth County, Indictment No.
           13-07-1240.

           Joseph E. Krakora, Public Defender, attorney
           for appellant (Kevin G. Byrnes, Designated
           Counsel, on the brief).

           Christopher J. Gramiccioni, Monmouth County
           Prosecutor, attorney for respondent (Mary R.
           Juliano, Assistant Prosecutor, of counsel;
           Antonino L. Laberdee, Legal Assistant, on the
           brief.

PER CURIAM

     Defendant was indicted and charged with a host of offenses.

He eventually pleaded guilty to a single count of first-degree
racketeering conspiracy, N.J.S.A. 2C:41-2(d), pursuant to a plea

agreement, and the remaining twenty counts were dismissed; the

State also agreed to recommend a ten-year prison term subject to

the No Early Release Act. Defendant was sentenced to a ten-year

prison term subject to NERA in September 2014.

     Defendant appealed, arguing the sentence was excessive. The

matter   was    placed   on    an    excessive     sentencing     oral   argument

calendar. Appellate defense counsel argued the sentencing judge

engaged in double-counting by finding aggravating factors three,

six, and nine, and that the presentence report was inaccurate

because it referred to offenses committed prior to defendant's

birth. The State then argued the sentence could not be deemed

excessive because defendant "got the absolute minimum sentence

that was allowable for the crime to which he" pleaded guilty. We

rejected defendant's arguments and affirmed. State v. Moon, No.

A-1498-14 (App. Div. Mar. 10, 2015). The Supreme Court denied

defendant's petition for certification. 222 N.J. 19 (2015).

     In October 2015, defendant filed a post-conviction relief

(PCR)    petition,    arguing       his   trial    attorney     was   ineffective

because: he should have argued NERA was inapplicable; he did not

object   to    the   judge's   alleged        double-counting    of   aggravating

factors; and he failed to move for a sentence one degree lower.

Judge Leslie-Ann M. Justus did not conduct an evidentiary hearing;

                                          2                               A-4984-16T2
instead, after hearing oral argument and in light of the facts

presented by the record, she concluded by way of a thorough oral

decision that defendant failed to present a prima facie case of

ineffectiveness.

    Defendant appeals, arguing:

         I. THE DEFENDANT WAS DENIED THE RIGHT TO
         EFFECTIVE ASSISTANCE OF COUNSEL AS GUARANTEED
         BY THE SIXTH AMENDMENT TO THE UNITED STATES
         CONSTITUTION AND ART. I, PAR. 10 OF THE NEW
         JERSEY CONSTITUTION.

         II. THE SENTENCE IS ILLEGAL.

         III. THE DEFENDANT         IS   ENTITLED   TO   AN
         EVIDENTIARY HEARING.

We find insufficient merit in these arguments to warrant further

discussion in a written opinion, R. 2:11-3(e)(2), and affirm

substantially for the reasons set forth by Judge Justus in her

well-reasoned oral decision.

    Affirmed.




                                3                             A-4984-16T2